Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 1 of 22 PageID #: 9440
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                  EXHIBIT A

                                Hiltz Declaration
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 2 of 22 PageID #: 9441
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 ---------------------------------------------------------------------------------------------------------------------
 CRYSTALLEX INTERNATIONAL                                     :
 CORPORATION,                                                 :
                                                              :
                   Plaintiff,                                 :
                                                              :
          v.                                                  :        Misc. No. 17-151-LPS
                                                              :
 BOLIVARIAN REPUBLIC OF                                       :        FILED UNDER SEAL
 VENEZUELA,                                                   :
                                                              :        HIGHLY CONFIDENTIAL
                   Defendant.                                 :        PURSUANT TO SPECIAL
                                                              :        MASTER CONFIDENTIALITY
                                                              :        ORDER (D.I. 291)
                                                              :
 ---------------------------------------------------------------------------------------------------------------------

                  DECLARATION OF WILLIAM O. HILTZ
             IN SUPPORT OF SPECIAL MASTER’S REPORT AND
     RECOMMENDATION REGARDING PROPOSED SALE PROCEDURES ORDER

                   I, William O. Hiltz, pursuant to section 1746 of title 28 of the United States Code,

 hereby declare that the following is true to the best of my knowledge, information, and belief:

                   1.         I am a Senior Managing Director at Evercore Group L.L.C. (“Evercore”),

 a financial advisory and investment banking firm with offices around the world and investment

 banker to the Special Master in the above-captioned case.

                   2.         On June 2, 2021, Evercore was engaged to provide investment banking

 and advisory services in connection with the Special Master’s design of a plan for the sale of shares

 (the “PDVH Shares”) of PDV Holding, Inc. (“PDVH”) held by Petróleos de Venezuela, S.A

 (“PDVSA”) as necessary to satisfy the outstanding judgment of Crystallex International

 Corporation (“Crystallex”) and the judgment of any other judgment creditor added to the sale by

 the Court (each, an “Attached Judgment”) and/or devise such other transaction as would satisfy
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 3 of 22 PageID #: 9442
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 such outstanding judgment(s) while maximizing the sale price of any assets to be sold (collectively,

 the “Sale Transaction”).

                 3.         On August 9, 2021, the Special Master filed the Proposed Order

 (A) Establishing Sale and Bidding Procedures, (B) Approving Special Master’s Report and

 Recommendation Regarding Proposed Sale Procedures Order, (C) Affirming Retention of

 Evercore as Investment Banker by Special Master and (D) Regarding Related Matters

 (the “Proposed Sale Procedures Order”) (D.I. 302) and Special Master’s Report and

 Recommendation Regarding Proposed Sale Procedures Order (the “Report”). 1

                 4.         I submit this declaration (the “Declaration”) to the Special Master in

 support of the Report. I am authorized by the Special Master to submit this Declaration and, unless

 otherwise indicated, all facts set forth in this Declaration are based upon my personal knowledge,

 my experience, my review of relevant documents, information provided to me by Evercore

 employees working under my supervision, or information provided to me by the Special Master

 or his advisors or the Company or their advisors. If called upon to testify, I could and would testify

 to the facts and opinions set forth herein.

                                               Qualifications

                 5.         I am a Senior Managing Director of Evercore’s corporate advisory

 business and head of the General Advisory Group. I am also Chairman of Evercore’s Special

 Committee Execution Group, which oversees all of Evercore’s Special Committee transactions. I

 joined Evercore in 2000 and have 44 years of experience in investment banking. Prior to joining

 Evercore, I was Head of the Global Energy Group at UBS Warburg and, prior to UBS’ acquisition



 1
   Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
 Proposed Sale Procedures Order or the Report, as applicable.


                                                       2
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 4 of 22 PageID #: 9443
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 of Dillon Read & Co. Inc., Head of the Energy Group at Dillon Read since 1995. From 1982 to

 1995, I was a Managing Director at Smith Barney where at various times I headed the Energy

 Group, the High Yield and Merchant Banking Group, the Transportation Group, and the General

 Industrial Group. I received an A.B. in History and Government from Dartmouth College and an

 M.B.A. from The Wharton School at the University of Pennsylvania. A copy of my curriculum

 vitae is attached hereto as Exhibit A and incorporated herein by reference.

                6.       I have worked on and been involved in the design of numerous mergers

 and acquisitions transactions, including the Chrysler and Fiat merger, the sale of Dell, the sale of

 McMoRan to Freeport-McMoRan, the sale of ACS to Xerox, the sale of EDS to Hewlett Packard,

 the CVS and Caremark merger, and the sale of Aquila to Great Plains. I have further advised

 Aetna on its sale to CVS, T Mobile on its acquisition of Sprint, Whole Foods on its sale to Amazon,

 Takeda on its acquisition of Shire, and Energy Futures Holdings on the sale of ONCOR to Sempra

 Energy, among others. In addition, I have worked on several restructurings, including Energy

 Future Holdings, General Motors, CIT, Northwest Airlines, Continental Airlines, and Eastern

 Airlines.

                7.       Evercore is one of the world’s leading independent investment banking

 groups that serves a diverse set of clients around the world with over 20 offices in North America,

 Europe, South America and Asia, including an office located at 55 East 52nd Street, New York,

 NY 10055. Evercore has expertise in domestic and cross border restructurings, mergers and

 acquisitions, debt and equity capital markets transactions, and other financial advisory services.

 Evercore has served as an experienced bankruptcy and restructuring advisor to debtors,

 bondholders, creditors’ committees, single creditor classes and secured creditors, shareholders,




                                                  3
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 5 of 22 PageID #: 9444
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 and boards of directors in a variety of industries. Evercore is a member of the Financial Industry

 Regulatory Authority and the Securities Investor Protection Corporation.

                                           Background

                 8.      Since June 2, 2021, I have worked closely with the Special Master and his

   other Advisors to assist him with, among other things, designing a sale process in accordance

   with his mandate and which balances many competing interests while seeking to provide the best

   opportunity for achieving a value-maximizing Sale Transaction.        This work has involved

   significant outreach to and numerous meetings with the stakeholders and their advisors in the

   Crystallex Case, including (a) Crystallex, (b) the Bolivarian Republic of Venezuela

   (the “Republic”), (c) Intervenor PDVSA, (d) Garnishee PDVH, (e) Intervenor CITGO

   Petroleum Corporation (“CITGO Petroleum,” and together with the Republic, PDVSA, PDVH,

   and CITGO Holding, the “Venezuela Parties”), (f) non-parties Phillips Petroleum Company

   Venezuela Limited and ConocoPhillips Petrozuata B.V. (together, ConocoPhillips,” and

   collectively with Crystallex and the Venezuela Parties, the “Sale Process Parties”) and (g) the

   United States Government, including representatives from the Department of Justice,

   Department of the Treasury (including representatives from the Office of Foreign Assets Control

   (“OFAC”)), and Department of State (collectively, the “USG”).

                 9.      In rendering services to the Special Master in connection with the

   Crystallex Case and Evercore’s involvement in the engagement with the foregoing parties, I and

   other members of the Evercore team have become knowledgeable about the Crystallex Case and

   the business operations and assets of PDVH, CITGO Holding, Inc. (“CITGO Holding,” and

   together with CITGO Petroleum, “CITGO”) and CITGO Petroleum. To date, I, or other

   members from Evercore working at my direction, have conducted a detailed review of publicly


                                                 4
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 6 of 22 PageID #: 9445
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



   available information and information produced by CITGO relevant to the design of the

   Proposed Sale Procedures Order, which has entailed a review of the Company’s corporate and

   capital structure, historical and projected financial performance, a review and analysis of

   CITGO’s business operations other relevant business due diligence, and a review of CITGO’s

   corporate and funded debt facilities and certain other relevant claims and interests. Further, in

   connection with the Special Master’s due diligence process, on July 1, 2021, I, along with the

   Special Master and his other advisors, met with a number of members of the CITGO

   management team, including its most senior members, during which CITGO provided a detailed

   overview of CITGO’s business, including its strategic plan and projected financial performance.

                10.      In addition to due diligence related to PDVH and CITGO, I, and other

 members of the Evercore team working at my direction, have conducted due diligence on the

 competitive market and potential bidders that may be interested in bidding on the PDVH Shares

 to ensure that the procedures contemplated by the Sale Procedures Order best reflect a fair and

 optimal sale process given the market dynamic and most likely bidding participants.

                11.      As a result of this diligence and the work performed in connection with

 advising the Special Master in connection with designing the Proposed Sale Procedures Order,

 Evercore has developed relevant experience and expertise regarding the Crystallex Case, PDVH,

 and CITGO that makes it well-suited to advise the Special Master and the Court in connection

 with entry of the Sale Procedures Order and the ultimate implementation thereof.

               PDVH and CITGO’s Complex Corporate and Capital Structure

                12.      I and other members of the Evercore team have reviewed and analyzed

 publicly available information and information produced by PDVH and CITGO regarding their

 corporate and capital structure. The corporate and capital structure of PDVH, in an abridged and



                                                 5
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 7 of 22 PageID #: 9446
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



 annotated form, in the context of the relevant claims and interests is shown in paragraph 64 of the

 Report.

                13.      PDVH is the parent company of CITGO Holding, which in turn is the

 parent company of CITGO Petroleum (collectively, PDVH, CITGO, and each of their subsidiaries,

 the “Company”). CITGO operates three complex large-scale petroleum refineries located in Lake

 Charles, Louisiana, Corpus Christi, Texas, and Lemont, Illinois. CITGO’s refining operations are

 supported by an extensive distribution network, which provides access to the Company’s refined

 product end markets. CITGO also has a recognized brand presence at the retail level in the United

 States through its network of locally owned and independently operated CITGO-branded retail

 outlet licensees.

                14.




                                                 6
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 8 of 22 PageID #: 9447
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345




                15.      I, and other members of the Evercore team have further reviewed, among

 other things, available information related to the claims of those certain PDVSA 2020 Bondholders

 and Rosneft Trading S.A. (“RTSA”) that purport to be secured by a 50.1% and 49.9% pledge of

 the equity interests of CITGO Holding, respectively (the “Structurally Senior Liens”). I offer no

 view regarding whether such liens are legally enforceable or avoidable and I am advised by counsel

 to the Special Master that the PDVSA 2020 Bondholders have obtained a judgment against

 PDVSA in the amount of $1,924,126,058 as of December 1, 2020 that is secured by a Structurally

 Senior Lien on 50.1% of the equity interests of CITGO Holding (the “CITGO Holding Pledge”).

 See Judgment Pursuant to Fed. R. Civ. P. 54(b), Case 1:19-cv-10023-KPF, entered December 1,

 2020 (D.I. 229). However, I understand that, as of the date hereof, the PDVSA 2020 Bondholders’

 ability to exercise the CITGO Holding Pledge remains stayed pending appeal. Neither I nor any

 other members of Evercore have been able to discern the amount outstanding, if any, that may be

 secured by a Structurally Senior Lien in favor of RTSA and inquiries to the Company and its

 advisors regarding the obligations, if any, owed to RTSA have not clarified this point.


                                                 7
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 9 of 22 PageID #: 9448
             CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                16.       I believe that resolution of the Structurally Senior Liens, and particularly

 the CITGO Holding Pledge, will be critical for minimizing uncertainty of the sale process and

 obtaining a value maximizing Sale Transaction.          If, for example, both the PDVSA 2020

 Bondholders and RTSA were able to exercise remedies with respect to their purported pledges,

 the buyer of the PDVH Shares may be left with no interest in CITGO. In light of this significant

 risk, and based on my own experience, I do not believe that Potential Bidders will be willing to

 invest their time and resources into submitting a bid for the PDVH Shares without an

 understanding as to how the Structurally Senior Liens will be resolved or otherwise addressed in

 connection with any Sale Transaction, or at the very least, the extent of their valid and enforceable

 obligations.

                               Sale Process Design Considerations

                17.       The complex corporate and capital structure of CITGO, combined with

 the number of interested parties in the Crystallex Case and the other dynamic and internationally

 sensitive circumstances, poses a number of unique challenges to achieving a value-maximizing

 Sale Transaction. I have identified certain of these considerations below that I believe are relevant

 to design of the Proposed Sale Procedures.

 A.     OFAC Considerations

                18.       Based on discussions with counsel to the Special Master regarding the

 U.S. sanctions-related prohibitions and associated authorizations and guidance (and the associated

 ambiguity of such guidance) issued by OFAC related to the sale process, I believe that uncertainty

 surrounding what, if any, transaction OFAC will ultimately approve creates an overhang that may

 materially chill bidding. For this reason, over the past several months, the Special Master and his

 Advisors, including myself, have met with representatives from the USG, including OFAC, on



                                                  8
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 10 of 22 PageID #: 9449
              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



  three (3) separate occasions to outline certain considerations of the proposed sale process and

  solicit feedback.    I believe that obtaining explicit, or at the very least tacit, guidance or

  authorization from OFAC prior to launching the Marketing Process will be critical for fostering a

  competitive bidding environment and to ultimately obtain value-maximizing Bids. I anticipate

  that potential bidders will inquire as to the status of OFAC authorization for the process and any

  ultimate transaction. Accordingly, it will be crucial to ensuring participation that potential bidders

  can be given necessary comfort to participate in the sale process knowing it is not futile and without

  risk of penalty.

  B.     Illustrative Clearing Price

                 19.       Based on a review of information available related to the CITGO Funded

  Debt Facilities and the Structurally Senior Liens, absent a negotiated compromise with any other

  CITGO stakeholders, a bidder will likely have to submit a Bid with an implied total enterprise

  value of at least             to generate sufficient consideration for Crystallex’s Judgment to be

  satisfied in full, and ultimately                to satisfy both Crystallex and ConocoPhillips’s

  judgment, if ConocoPhillips’ judgment is ultimately added to the Sale Transaction by the Court

  (the “Illustrative Clearing Price”). Any additional judgments added to the Sale Transaction by

  the Court will further increase the Illustrative Clearing Price. The Illustrative Clearing Price may

  further be increased by any accrued interest on relevant claims or other contractual obligations of

  CITGO or certain potential working capital adjustments.

                 20.       In calculating the Illustrative Clearing Price, neither Evercore nor the

  Special Master conducted a valuation of the PDVH Shares or CITGO. The Illustrative Clearing

  Price is useful solely for the purposes of illustrating the importance of obtaining a Bid that results

  in sufficient proceeds to satisfy the relevant claims and interests described above, including



                                                    9
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 11 of 22 PageID #: 9450
              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



  judgments attached by the Court and any claims secured by the Structurally Senior Liens. Bids

  with an implied enterprise value below the Illustrative Clearing Price will likely require a

  compromise of outstanding claims for less than their face value before a Potential Bidder is willing

  to pay any material value for the PDVH Shares.

  C.      Ability to Purchase A Controlling Stake in CITGO

                  21.       Based on my review of the facts and circumstances, a value-maximizing

  sale will likely require an offer to sell 100% of the PDVH Shares, at least in the first instance.

  In my experience, a value maximizing sale process is one that ensures the most suitable bidders

  participate in the process. In my experience, suitable bidders participate when the offer is enticing.

  The more enticing the offer, the greater likelihood of participation by potential bidders. Based on

  the circumstances of the situation, I believe the approach most likely to result in a value

  maximizing Sale Transaction in this case is to make the most enticing offer available to Potential

  Bidders: an offer of 100% of the PDVH Shares. I believe that restricting the percentage of PDVH

  Shares that Potential Bidders may submit a Bid for will severely curtail the universe of Potential

  Bidders and would be unlikely to result in value-maximizing Bids, for several important reasons.

                  22.       First, I believe that Potential Bidders are likely to pay more for a

  controlling stake in CITGO than they would for a minority stake, particularly if PDVSA remains

  the majority shareholder. The universe of bidders for an asset such as CITGO is already

  necessarily limited to large U.S. and international strategic buyers and select investment firms,

  who will be most likely to engage on a traditional M&A process structure with a clear path to

  100% ownership. As a result, I believe the ability to purchase a controlling stake in the Company

  increases the market of Potential Bidders, as the potential for a controlling stake will be critical for

  attracting strategic buyers seeking to take advantage of synergies from a combination. Further, in



                                                    10
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 12 of 22 PageID #: 9451
              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



  my experience, buyers are typically willing to pay a premium for control. Historically, control

  transactions in the public space have commanded a premium of between fifteen and twenty-five

  percent, while sales of minority stakes have commanded up to a ten percent discount. Finally,

  Potential Bidders may place value on the ability to optimize and improve the Company’s financial

  debt capital structure without the perceived credit risk resulting from PDVSA’s ownership.

                 23.       Second, a sale of less than 100% of PDVH Shares would require a

  Potential Bidder to partner with the Republic as a co-owner, which, in my belief and based on my

  understanding of the competitive market, drastically limits the universe of potential buyers who

  may be interested in acquiring the PDVH Shares. As this case demonstrates, the Republic has a

  history of difficult relationships with international companies and foreign investors that will likely

  discourage Potential Bidders from submitting Bids that results in a new partnership. In addition,

  I believe that the reported political and economic instability in Venezuela and ongoing United

  States sanctions limits the ability of United States persons from engaging in business dealings with

  entities affiliated with the Venezuelan government.

                 24.       Third, a partial sale provides less flexibility to address the Structurally

  Senior Liens in connection with any Bid. A sale of the full Company provides the best opportunity

  of generating sufficient proceeds or some other negotiated outcome with respect to the claims

  purported to be secured by Structurally Senior Liens. A refinancing or other restructuring of

  CITGO’s balance sheet will be more difficult in the context of a partial sale compared to a

  comprehensive sale of the Company.

                 25.       For these reasons, I believe offering Potential Bidders to specify the

  percentage of shares of PDVH that they are interested in purchasing, including the option to Bid

  on 100% of the PDVH Shares, provides for the best opportunity of obtaining value maximizing



                                                   11
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 13 of 22 PageID #: 9452
              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



  Bids under the circumstances of the Crystallex Case. For the avoidance of doubt, offering 100%

  of the PDVH Shares would not necessarily preclude scenarios where a Potential Bidder initially

  bids on 100% of the PDVH Shares but, following discussion or negotiation with the Special

  Master, ultimately decide to accept less than 100% of the PDVH Shares for a revised bid; it does

  however, enhance the chances that those bidders do not opt out of the sale process altogether.

  D.     COVID-19’s Impact on CITGO’s Business and Operations

                 26.         Any serious and credible bidder will need to invest substantial time and

  resources in understanding CITGO’s business in order to formulate a credible Bid, which is

  complicated by the recent industry downturn. Based on my review of information provided by

  CITGO and other publicly available information, the novel coronavirus (“COVID-19”) has had

  an adverse impact on CITGO’s refinery utilization and operating margins since the outbreak

  developed into a pandemic in March of 2020. As a result of governmental stay-at-home orders

  and other social distancing measures, there was a rapid and significant decline in the demand for

  the refined petroleum products that CITGO manufactures and sells. Further, concerns over the

  negative effects of COVID-19 on global economic and business prospects have contributed to

  increased market and oil price volatility, both of which have had a negative impact on CITGO’s

  business and operations.

                 27.         As a result of COVID-19, CITGO Petroleum’s adjusted EBITDA

  dramatically declined from $1.92 billion and $1.18 billion in 2018 and 2019, respectively, to

  negative $432 million in 2020.



                 28.




                                                   12
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 14 of 22 PageID #: 9453
              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345




                29.      Further, I expect Potential Bidders will be focused on CITGO’s recovery

  from the recent downturn in the refining industry, with a particular focus on the impact of new

  variants of the COVID-19 virus, such as the Delta variant, which have been widely reported to

  spread more easily than previous versions of the virus. Guiding bidders through CITGO’s recent

  financial performance and future projections will require substantial work and time on both the

  part of the Special Master and his Advisors, including Evercore, and the CITGO management

  team. I believe that the foregoing justifies a robust marketing process that provides Potential

  Bidders with sufficient time to perform the due diligence and analysis necessary to formulate a

  Bid. The proposed two-staged Marketing Process (described in greater detail below) is designed

  with this in mind by providing ample time for Potential Bidders to perform necessary due

  diligence.

  E.     Management and CITGO’s Cooperation

                30.      Given the size and complexity of any potential Sale Transaction, the

  cooperation of CITGO’s management team will be critical to value maximization and the

  successful implementation of the Sale Procedures. Potential Bidders will expect input and

  involvement from the most senior members of CITGO’s management team. Thus far in the

  process, CITGO’s management team has cooperated with all of our requests for meetings and

  information. However, if the management team were not to cooperate, I expect that Potential



                                                13
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 15 of 22 PageID #: 9454
              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



  Bidders will submit Bids that are subject to ongoing “diligence outs.” I believe that the provisions

  in the Proposed Sale Procedures Order that provide, if necessary, a mechanism for compelling

  cooperation from CITGO’s management team (even if never used) will send a positive message

  to Potential Bidders that, if they invest their time and resources into formulating a Bid, they will

  have access to and receive the necessary cooperation from the CITGO management team.

                                     Proposed Sale Procedures

                 31.       I, and other members of the Evercore team, have been a part of

  formulating, and thus have reviewed, the Proposed Sale Procedures Order and Bidding Procedures.

  Based on information known as of the date hereof and in light of the numerous competing interests

  and unique circumstances of the Crystallex Case and my experience outlined above in designing

  marketing and other sale processes, I believe that the Proposed Sale Procedures Order and Bidding

  Procedures (and the process contemplated thereby) reflect the best process, in the view of myself,

  the Evercore team, the Special Master’s Advisors, and the Special Master, for both facilitating a

  value-maximizing Sale Transaction and minimizing potential risks as best can be done under the

  circumstances, including risks of delay, confusion, and the chilling of bidding. The Proposed Sale

  Procedures Order balances these considerations and risks through a two-stage process that

  includes, among other things, the potential for appointment of a Stalking Horse Bidder, an overbid

  process, and related procedures for comparing Bids for varying percentages of the PDVH Shares

  based on the implied equity value of the applicable Bids.

                 32.       The Bidding Procedures prescribe, among other things, procedures for

  parties to access due diligence, the process for submitting a Non-Binding Indication of Interest,

  the requirements of a Qualified Bid (including the requirement to submit a good faith deposit), the

  receipt and negotiation of Bids received, the conduct of an Auction if the Special Master receives



                                                  14
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 16 of 22 PageID #: 9455
              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



  more than one Qualified Bid (inclusive of any Stalking Horse Bid), the procedures for designation

  of a Stalking Horse Bid, the selection and approval of a Successful Bidders, and the deadlines in

  connection with the foregoing.

                 33.       The Bidding Procedures are designed to encourage Potential Bidders to

  submit value-maximizing Bids without placing untested advance restrictions on the type of Bids

  that may be submitted in the first instance. Under the Bidding Procedures, Potential Bidders may

  submit Bids for the purchase of the PDVH Shares. Importantly, Potential Bidders have flexibility

  to specify the exact percentage of PDVH Shares that the Potential Bidders desire to bid on, which

  may include a Bid of up to 100% of the PDVH Shares. The overbid process will allow interested

  parties to bid on less than 100% of the PDVH Shares, both in connection with submitting a Stalking

  Horse Bid or after one is selected (if any). Conversely, I believe structuring the process to market

  less than 100% of the PDVH Shares up front would be detrimental to obtaining value maximizing

  Bids as it will likely, among other things, drastically (and unnecessarily) limit the universe of

  Potential Bidders willing to participate in the process.

                 34.       The Bidding Procedures establish the following key dates and deadlines,

  which will be specifically tied to the date on which the Special Master elects to launch the

  Marketing Process:

                           Key Event                                            Deadline

 Special Master to Launch Marketing Process and
 Establish Data Room in accordance with terms of the Sale                   Launch (“L”)
 Procedures Order

 Deadline to Submit Non-Binding Indications of Interest                      L+ 45 days

 Deadline to Submit Stalking Horse Bids                                      L+ 90 days

 Deadline for Special Master to Designate Stalking Horse
                                                                            L + 150 days
 Bidder and Enter into Stalking Horse Agreement

                                                   15
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 17 of 22 PageID #: 9456
              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                                                 As soon as reasonably practicable
 Deadline for Special Master to File Notice of Stalking
                                                                following designation by the Special
 Horse Bidder
                                                                              Master
 Deadline to Submit Bids                                                    L + 210 days

 Deadline for Special Master to Notify Bidders of Status as
                                                                            L + 217 days
 Qualified Bidders

 Auction to be conducted at the offices of Potter Anderson
 & Corroon LLP (1313 N. Market Street, 6th Floor,
 Wilmington, DE 19801-6108) or such other location as is                    L + 230 days
 mutually agreeable to the Special Master and each of the
 Sale Process Parties
                                                                 As soon as reasonably practicable
                                                                following conclusion of the Auction
 Deadline to File Notice of Successful Bid
                                                                  or, if no Auction, selection of the
                                                                            Successful Bid
 Deadline to File Objections to Sale Transaction                            L + 250 days

 Deadline for Parties to Reply to Objections to Sale
                                                                            L + 263 days
 Transaction

 Sale Hearing                                                               L + 270 days

                   35.     The time periods set forth in the Bidding Procedures balance the need to

  provide adequate and appropriate notice to parties in interest and Potential Bidders with the need

  to efficiently run a sale process. I believe the proposed timeline is reasonable and will provide

  Potential Bidders with ample time to access the datatroom set up by the Special Master, subject to

  execution of an appropriate confidentiality agreement, to conduct necessary diligence and develop

  credible Bids.

                   36.     The two-stage stalking horse process provides a number of benefits in the

  context of the Crystallex Case. If a Stalking Horse Bid is selected, all Potential Bidders will have

  the opportunity to become a Qualified Bidder and participate in a formal Auction process

  thereafter. The second stage of the marketing process will provide a final “market check” for the



                                                   16
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 18 of 22 PageID #: 9457
              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



  highest or otherwise best bid prior to a Successful Bid being selected and, accordingly, ensures

  that any Sale Transaction will be value maximizing. Further, through the requirement that parties

  first submit Non-Binding Indications of Interest during the first stage, the Bidding Procedures

  ensure that CITGO’s management team will only have to spend meaningful time with each

  Potential Bidder that has shown credible interest.

                 37.      I believe that the Bidding Procedures strike the appropriate balance

  regarding the appropriate time to require Potential Bidders to submit a good faith deposit. In my

  experience, bidders that submit deposits are most likely to be motivated and efficient in diligence

  and closing efforts and are also able to fund the acquisition. At the same time, forcing a deposit

  to be placed too early can, in my experience, hurt the sale process by discouraging bidding. Based

  on my review of the facts and circumstances, I believe the optional time for requiring a deposit is

  upon designation of a Stalking Horse Bid by the Special Master and any subsequent bid after such

  designation.

                 38.      In light of the foregoing, based on my review and understanding of the

  facts and circumstances, I believe the Sale Procedures, including the Bidding Procedures,

  are fair, reasonable, appropriate, designed to promote a competitive and robust bidding process to

  generate the greatest level of interest in the PDVH Shares and result in the highest offer in

  connection with the Sale Transaction and reasonably calculated to balance the many competing

  interests in a dynamic and internationally sensitive set of circumstances.

                 39.      I declare under penalty of perjury that the foregoing is true and correct.

  Executed on August 9, 2021, in New York, NY.

                                                           /s/ William O. Hiltz
                                                           William O. Hiltz




                                                  17
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 19 of 22 PageID #: 9458
              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                    Exhibit A

                                Curriculum Vitae
                  Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 20 of 22 PageID #: 9459
                                CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345

William Hiltz Curriculum Vitae

                  William Hiltz is a Senior Managing Director of the firm’s corporate advisory business and head of its General Advisory Group and its Special
                  Committee practice.
                  Prior to joining Evercore, Mr. Hiltz was Head of the Global Energy Group at UBS Warburg and, prior to UBS’ acquisition of Dillon Read & Co. Inc.,
                  Head of the Energy Group at Dillon Read since 1995. From 1982-1995, Mr. Hiltz was a Managing Director at Smith Barney where at various times he
                  headed the Energy Group, the High Yield and Merchant Banking Group, the Transportation Group and the General Industrial Group. Mr. Hiltz has 44
                  years of experience in the investment banking business, beginning in 1976 when he first joined Dillon Read.
                  Mr. Hiltz is a former Director of Davis Petroleum Corp. and Energy Partners, Ltd. He is a former Trustee of the Salisbury School and currently serves
                  as a Trustee of Lenox Hill Hospital in New York where he served as Chairman from 2003-2014. He also serves as a Trustee and member of the
                  Executive Committee of the North Shore LIJ Health System. He serves as Vice Chairman of the National Park Foundation. He is a member of The
                  Council on Foreign Relations. He received a B.A. in History and Government from Dartmouth College and an M.B.A. from The Wharton School at the
William Hiltz     University of Pennsylvania.
Senior Managing                                                               Evercore Notable Transactions
Director
                      ■   The Board of Aetna on the $78 billion sale to CVS Health                 ■   The Special Committee of ACS on its $8.3 billion sale to Xerox
                      ■   The Special Committee of T-Mobile on the $59 billion merger              ■   BP in its negotiations with the U.S. Government concerning the
                          with Sprint                                                                  creation and structure of the $20 billion trust fund related to the
                      ■   Takeda on the $80 billion acquisition of Shire                               Gulf of Mexico oil spill
                      ■   The Special Committee of KKR on its conversion from a limited            ■   Kraft on the spin-off of its $36 billion North American Grocery
                          partnership to a C Corporation.                                              business
                      ■   General Mills on its acquisition of Pillsbury, the divestiture of its    ■   The Special Committee of McMoRan Exploration on its $4 billion
                          interest in Ice Cream Partners and the divestiture of its interest in        sale to Freeport McMoRan
                          SVE to PepsiCo                                                           ■   The Special Committee of Dell on its $24 billion LBO
                      ■   CVS on its acquisition of Eckerd, its acquisition of Albertson’s         ■   The Disinterested Directors of Chrysler Group LLC on the
                          free standing drugstores and its $27 billion merger with                     purchase by Fiat S.p.A of the VEBA’s 41.5% member interests
                          Caremark                                                                     for $3.65 billion
                      ■   EDS on the sale of UGS PLM and on its $14 billion sale to                ■   Oxy on its $14 billion spin off of California Resources, Corp
                          Hewlett-Packard                                                          ■   CVS Health on its $13 billion acquisition of Omnicare
                      ■   Swiss Re on its acquisition of GE’s reinsurance business                 ■   Broadcom on its $37 billion sale to Avago Technologies
                      ■   Tyco on its split-up into three separately traded companies              ■   FMC Technologies on its $13 billion merger with Technip
                      ■   Credit Suisse on its sale of Winterthur                                  ■   The Special Committee of Facebook on its $300 billion
                      ■   Novelis on its sale to Hindalco and Aquila on its sale to Great              recapitalization
                          Plains                                                                   ■   The Special Committee of Hilton on the sale of a 25% position to
                      ■   GM on its $173 billion restructuring and its $23.1 billion IPO               HNA
                      ■   Energy Futures Holdings on its $48 billion Chapter 11                    ■   The Special Committee of Fortress on the sale to Softbank
                          reorganization and its sale of ONCOR to Sempra Energy for $18            ■   The Special Committee of Pilgrim’s Pride on its purchase of Moy
                          billion                                                                      Park
                      ■   CIT on its $54 billion restructuring                                     ■   Whole Foods on its $14 billion sale to Amazon
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 21 of 22 PageID #: 9460
              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                                    EXHIBIT B

                         Recommended Voluntary Settlement Process Timeline

  For consideration by the Court and willing participants in the process, the settlement discussions
  could be evaluated and pursued initially in the three-month period that immediately follows entry
  of the Sale Procedures Order (the “Settlement Period”), with the tension of the imposition of the
  impending sale process serving as a catalyst for parties to settle and also providing a mechanism
  to maximize value depending on any Negotiated Outcome.1 During the Settlement Period, the
  Special Master will continue to engage with the United States Government regarding obtaining
  appropriate regulatory approval, but the Marketing Process shall not be launched until the earlier
  of (a) expiration of the Settlement Period, (b) voluntary termination of the Settlement Period by
  each of the Parties and ConocoPhillips, or (c) a determination by the Special Master that further
  discussions would be futile. In the event that following the initial three-month Settlement Period,
  the Parties and ConocoPhillips believe that it is beneficial to continue discussions, the Settlement
  Period will continue for an additional three months, if necessary.

                 Reimbursement of Fees and Expenses During the Settlement Period

         Recognizing that Crystallex and ConocoPhillips may view the Settlement Period as another
  attempt by the Venezuela Parties to delay or otherwise hinder or elude implementation of the
  Marketing Process, the Special Master recommends that all costs and expenses incurred by the
  Special Master during the Settlement Period be paid by the Venezuela Parties.2

         In addition, if that certain ad hoc group of PDVSA 2020 Bondholders represented by Paul,
  Weiss, Rifkind, Wharton & Garrison LLP (the “Ad Hoc Group”) elects to participate in the
  settlement process in good faith prior to the Bondholder Participation Deadline, the Special Master
  recommends that the Venezuela Parties reimburse the Ad Hoc Group for their reasonable fees and
  expenses incurred in connection with participating in good faith in the settlement discussions.

                                            Key Event                                                     Deadline
 Entry of the Sale Procedures Order.                                                                      (“T”)
 Special Master to provide budget for Settlement Period                                                    T+5
 Settlement Procedures                                                                                    T+15
   Special Master to propose voluntary settlement procedures for
       consideration by the Parties and ConocoPhillips, to be implemented during
       the Settlement Period (the “Settlement Procedures”)

  1  During the Settlement Period, the Special Master will continue to submit monthly reports to ensure that the Court
  is apprised of any progress.
  2Further, the Special Master recommends that the Venezuela Parties provide security or some other form of assurance
  for the payment of such obligations, which may be in the form of an advance payment or an escrow account,
  established by the Special Master, in an amount equal to the amount to be set forth in the Special Master’s initial
  Budget for first month of the Settlement Period (and thereafter on a go-forward basis in accordance with the updated
  Budget provided by the Special Master pursuant to the proposed Sale Procedures Order).



                                                          76
Case 1:17-mc-00151-LPS Document 348-1 Filed 09/15/21 Page 22 of 22 PageID #: 9461
              CONTAINS REDACTIONS IN ACCORDANCE WITH D.I. 345



                                      Key Event                                       Deadline
      Parties and ConocoPhillips to schedule an initial settlement conference (the
       “Initial Settlement Conference”)
 Occurrence of the Initial Settlement Conference and deadline to finalize the         T+25
 Settlement Procedures
 Joint Proposal                                                                       T+55
   Parties and ConocoPhillips prepare a joint proposal for delivery by the
       Special Master to counsel to the PDVSA 2020 Bondholders regarding
       resolution of the PDVSA 2020 Bondholders’ purported lien on CITGO
       Holding in connection with any sale of the PDVH Shares and/or any
       Negotiated Outcome (the “Joint Proposal”)
   The Joint Proposal will include an invitation for the PDVSA 2020
       Bondholders to participate in the settlement discussions pursuant to the
       Settlement Procedures
 Deadline for Ad Hoc Group of PDVSA 2020 Bondholders to indicate willingness          T+60
 to participate in settlement discussions in good faith and opt-in to fee
 reimbursement structure (“Bondholder Participation Deadline”)
 Deadline to hold initial settlement conference with the Ad Hoc Group of PDVSA        T+65
 2020 Bondholders
      Deadline to reach either (a) an agreement regarding settlement of the          T+90
       judgments held by Crystallex and/or ConocoPhillips or (b) agreement on a
       three-month extension of the Settlement Period
      If the Parties and ConocoPhillips are unable to reach a consensual
       arrangement regarding either scenario above, the Special Master will turn
       his sole focus toward the process contemplated by the Sale Procedures
       Order entered by the Court
